DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, 10, 11, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasashima (US Pub. No. 2012/0184395 A1) as evidenced by Dalton (i.e. Dalton, Compression by Any Other Name, 2002, Routledge, Science and Golf IV, 319-327) and in further view of Watanabe (US Pub. No. US Pub. No. 2016/0151679A1).
Regarding claim 1, Kasashima discloses a golf ball comprising a core and a cover (Fig. 1, items 1 and 4), wherein the ball has an amount of compressive deformation such that the compressive deformation A when the ball is subjected to a final load of 5 kg from an initial load state of 0.2 kg (Fig. 1; noting some compression value is inherent), the compressive deformation B when the ball is subjected to a final load of 30 kg from an initial load state of 5 kg (Fig. 1; noting some compression value is inherent), letting D be the compressive deformation when the ball is subjected to a final load of 130 kg from an initial load state of 10 kg (Table 2, Example 2, noting 3.0 mm) and C be the compressive deformation when the ball is subjected to a final load of 60 kg from an initial load state of 5 kg (Fig. 1; noting some compression value is inherent), wherein the ball further comprises, between the core and the cover, at least an envelope layer and an intermediate layer, which golf ball has a construction of four or more layers that includes a core, an envelope layer, an intermediate layer and a cover (Fig. 1), and the golf ball satisfies the following surface hardness relationship: (1) Shore D hardness at surface of cover > Shore D hardness at surface of intermediate layer > Shore D hardness at surface of envelope layer (Table 2, Example 1); and wherein the difference of the “cover surface hardness - intermediate layer surface hardness” value, expressed on the Shore D hardness scale, is from 1 to 8 (pars. [0081] and [0072]; noting the cover can be 55 Shore D, and the intermediate layer can be 49 Shore D, so 55 – 49 = 6 Shore D), and wherein the difference of the “intermediate layer surface hardness - envelope layer surface hardness” value, expressed on the Shore D hardness scale, is from 15 to 24 (pars. [0076] and [0072]; noting the intermediate layer can be 49 Shore D, the envelope layer can be 30 Shore D, so 49 – 30 = 19 Shore D).  It is noted that Kasashima does not specifically disclose that the compression values are 0.21 mm or less, from 0.73 to 0.95 mm, respectively, and the ratio D/A is from 16.0 to 20.5 and the ratio D/C is from 1.80 to 1.90.  However, Kasashima discloses a golf ball having four layers (Fig. 1), the core being 35.2 mm and made from polybutadiene (par. [0021] and Table 2, Example 4 vs. applicant’s Table 4, Example 1 having a 35.17 mm made from polybutadiene), an envelope layer made of Hytrel 4001, being 1.2 mm thick, and having a material Shore D of 40 (Table 2, Example 4 and Table 1 vs. applicant’s Table 4, Example 1 having an envelope layer made of Hytrel 4001, being 1.24 mm thick, and having a material Shore D of 40), an intermediate layer made of Nucrel AN43198, having a thickness of 1.2 mm, and having a material Shore D of 49 (Tables 1 and 2, Example 4 vs. applicant’s Table 4, Example 1, having an intermediate layer made of HPF1000/Himilan1605, having a thickness of 1.31, and a material hardness of 57 Shore D), and a cover made of Himilan AM7329/7318 having a thickness of 1.35 mm, and a material Shore D of 65 (Tables 1 and 2, Example 4 vs. applicant’s Table 4, Example 1 having a cover of Himilan AM7318/7327 with a thickness of 1.23 mm, and a material Shore D of 62), so that the entire golf ball has a 130/10 kgf compression of 3.0 mm and an initial velocity of 77.2 m/s (Table 2, Example 4 and par. [0097] vs. applicant’s Table 4, Example 1, noting a 130/10 kgf compression of 2.98 mm and an initial velocity of 77.2 m/s).  As such, the only real structural difference between the prior art Table 2, Example 4 and applicant’s Table 4, Example 1 is the intermediate layer on which applicant states in the spec, “The intermediate layer-forming material is not particularly limited and may be a known resin” (see applicant’s spec, page 13, lines 23-24; Shore D hardness at center of core, and where the difference of the “envelope layer surface hardness - core surface hardness” value, expressed on the Shore D hardness scale, is from 0 to 8.  However, Kasashima discloses a four piece golf ball with some inherent core and center surface hardness (Fig. 1, item 1).  In addition, Watanabe discloses a similar four piece golf ball wherein at the surface of the envelope > Shore D hardness at center of core (Table 3, Example 1; noting 56 Shore D for the envelope, and 60 JIS-C or 37.6 Shore D for the core center, see DuPont NPL for conversion from JIS-C to Shore D, and see Moriyama, US Pat. No. 5,776,012, col. 2, lines 23-25 stating that JIS-C is equal to Shore C), and where the difference of the “envelope layer surface hardness - core surface hardness” value, expressed on the Shore D hardness scale, is from 0 to 8 (Table 3, Example 1; noting 56 Shore D – 55 Shore D = 1 Shore D). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kasashima to use the In re Aller and applicant’s spec, page 17, lines 12-27, giving no criticality for the lesser included claimed range within the disclosed range).
Regarding claim 2, the combined Kasashima and Watanabe disclose the compression deformation C is from 1.55 to 1.80 mm (Kasashima: Table 2, Example 4; see the logic applied in the rejection of claim 1 based on inherency).
Regarding claim 3, the combined Kasashima and Watanabe disclose the compressive deformation D is from 2.80 to 3.40 mm (Kasashima: Table 2, Example 4; noting 3.0 mm).
Regarding claim 4, the combined Kasashima and Watanabe disclose that the ratio D/B between compressive deformation D and compressive deformation B is from 3.65 to 4.20 (Kasashima: Table 2, Example 4; see the logic applied in the rejection of claim 1 based on inherency).
 letting Cc be the Shore C hardness at a center of the core and Cs be the Shore C hardness at a surface of the core, the Shore C hardness difference between the surface and center of the core (Cs - Cc) is 20 or more (Watanabe: par. [0067]; noting 15 to 40 JIS-C/Shore C makes obvious the claimed range). 
Regarding claim 10, the combined Kasashima and Watanabe disclose the following initial velocity relationships (2), (3) and (4): (2)    -0.8 m/s < (ball initial velocity - core initial velocity) < 0 m/s (Watanabe: par. [0118] and Table 3, Example 1; noting -0.6), (3)    -0.4 m/s < (ball initial velocity - initial velocity of intermediate layer-encased sphere) < 0.4 m/s (Watanabe: par. [0121]; noting -2.5 to 0.5 m/s makes obvious the claimed range), and (4)    0 m/s < (initial velocity of intermediate layer-encased sphere - initial velocity of envelope layer-encased sphere) < 0.4 m/s (Watanabe: par. [0102]; noting 0 to 2 m/s makes obvious the claimed range). 
Regarding claim 11, Kasashima discloses a golf ball comprising a core and a cover (Fig. 1, items 1 and 4), wherein the ball has an amount of compressive deformation such that letting A be the compressive deformation when the ball is subjected to a final load of 5 kg from an initial load state of 0.2 kg (Fig. 1; noting some compression value is inherent), B be the compressive deformation when the ball is subjected to a final load of 30 kg from an initial load state of 5 kg (Fig. 1; noting some compression value is inherent), C be the compressive deformation when the ball is subjected to a final load of 60 kg from an initial load state of 5 kg (Fig. 1; noting some compression value is inherent), and D be the compressive deformation when the ball is subjected to a final load of 130 kg from an initial load state of 10 kg, D has a value of from 2.80 to 3.40 mm (Table 2, Example 24 noting 3.0 and wherein the ball further comprises, between the core and the cover, at least an envelope layer and an intermediate layer, which golf ball has a construction of four or more layers that includes a core, an envelope layer, an intermediate layer and a cover (Fig. 1), and the golf ball satisfies the following surface hardness relationship: (1) Shore D hardness at surface of cover > Shore D hardness at surface of intermediate layer > Shore D hardness at surface of envelope layer (Table 2, Example 1) and wherein the difference of the “cover surface hardness - intermediate layer surface hardness” value, expressed on the Shore D hardness scale, is from 1 to 8 (pars. [0081] and [0072]; noting the cover can be 55 Shore D, and the intermediate layer can be 49 Shore D, so 55 – 49 = 6 Shore D), and wherein the difference of the “intermediate layer surface hardness - envelope layer surface hardness” value, expressed on the Shore D hardness scale, is from 15 to 24 (pars. [0076] and [0072]; noting the intermediate layer can be 49 Shore D, the envelope layer can be 30 Shore D, so 49 – 30 = 19 Shore D).  It is noted that Kasashima does not specifically disclose C has a value of from 1.55 to 1.80 mm, the ratio of D/A is from 16.0 to 20.5 and the ratio of D/B is from 3.65 to 4.20.  However, Kasashima discloses a golf ball having four layers (Fig. 1), the core being 35.2 mm and made from polybutadiene (par. [0021] and Table 2, Example 4 vs. applicant’s Table 4, Example 1 having a 35.17 mm made from polybutadiene), an envelope layer made of Hytrel 4001, being 1.2 mm thick, and having a material Shore D of 40 (Table 2, Example 4 and Table 1 vs. applicant’s Table 4, Example 1 having an envelope layer made of Hytrel 4001, being 1.24 mm thick, and having a material Shore D of 40), an intermediate layer made of Nucrel AN43198, having a thickness of 1.2 mm, and having a material Shore D of 49 (Tables 1 and 2, Example 4 vs. applicant’s Table 4, Example 1, having an intermediate layer made of HPF1000/Himilan1605, having a thickness of 1.31, and a material hardness of 57 Shore is not particularly limited and may be a known resin” (see applicant’s spec, page 13, lines 23-24; emphasis added).  As the prior art Kasashima shows a similarly constructed golf ball having similar properties, and as the material used for the intermediate layer is “not particularly limited”, the Examiner makes the rejection under inherency based on the similar structure (see MPEP 2112(III); i.e. that a similar structure would yield similar compression values and compression ratios).  In the alternative, Dalton shows a linear and predictable relationship between different types of compressions (Figs. 6 and 7, i.e. compressions using different compression loads).  As such, as extrinsically evidenced by Dalton, a golf ball having a 130-10 kgf deflection within the claimed range (i.e. D from 2.80 to 3.40 mm) would inherently have other linear and predictable compression values within the claimed range.  Restated, the other claimed compression values and ratios would be inherent based on a golf all having a 130-10 kgf within the claimed range.  Finally, it is noted that Kasashima does not specifically disclose that Shore D hardness at surface of the envelope > Shore D hardness at center of core, and where the difference of the “envelope layer surface hardness - core surface hardness” value, expressed on the Shore D hardness scale, is from 0 to 8.  However, Kasashima In re Aller and applicant’s spec, page 17, lines 12-27, giving no criticality for the lesser included claimed range within the disclosed range).  
that the difference of the “envelope layer surface hardness - core center hardness” value, expressed on the Shore D hardness scale, is from 12 to 23 (Watanabe: Table 3, Example 1; noting 56 Shore D for the envelope, and 60 JIS-C or 37.6 Shore D for the core center, so 56 – 37.6 = 18.4 Shore D).
Regarding claims 16 and 20, the combined Kasashima and Watanabe disclose that the letting P and D be the respective compressive deformations (mm) of the core and the ball when subjected to a final load of 1,275 N (130 kg) from an initial load of 98 N (10 kgf), the value P - D is preferably from 1.33 to 1.7 mm (Kasashima: par. [0042] and Table 2, Example 1; noting D = 2.9, and noting from par. [0042], P can have a slightly higher deflection at 4.3 instead of 4.1, so that 4.3-2.9 = 1.4).

Claim 9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kasashima (US Pub. No. 2012/0184395 A1) as evidenced by Dalton (i.e. Dalton, Compression by Any Other Name, 2002, Routledge, Science and Golf IV, 319-327) in view of Watanabe (US Pub. No. US Pub. No. 2016/0151679A1) and in further view of Iwami (US Pat. No. 6,454,667 B1).
Regarding claims 9 and 22, it is noted that the combined Kasashima and Watanabe do not specifically disclose that the cover has a paint film layer formed on a surface thereof, which paint film layer has a material hardness that is higher than the core center hardness (Cc).  However, Kasashima discloses that the cover can have a Shore D of 55 Shore D (par. [0082]).  In addition, Watanabe discloses a center core hardness value that can be as low as 37.6 Shore D (Table 3, Example 1; noting converted from 60 JIS-C see DuPont NPL for conversion from JIS-
Regarding claims 21 and 23, the combined Kasashima, Watanabe, and Iwami disclose that the “core center hardness (Cc) - coating layer hardness” value on the Shore C hardness scale is from -15 to -5 (Kasashima: par. [0081]; noting the cover and coating can be 50 Shore D or 76.3 JIS-C/Shore C based on the Iwami disclosure, and Watanabe: par. [0064]; noting 65 JIS-C/Shore C for the center, so 65 – 76.3 = -11.3 JIS-C/Shore C, see DuPont NPL for conversion from JIS-C to Shore D, and see Moriyama, US Pat. No. 5,776,012, col. 2, lines 23-25 stating that JIS-C is equal to Shore C).


Response to Arguments
Applicant's arguments filed 11/30/20 have been fully considered but they are not persuasive.
For clarity of record and in response to applicant’s arguments, the Examiner submits the following prosecution history.
In the amendments received 8/14/20, applicant claimed:
claims 13 and 17:  a cover surface hardness – intermediate layer surface hardness = 1 to 14 Shore D
claims 14 and 18:  intermediate layer surface hardness – intermediate layer surface hardness = 10 to 28 Shore D

These specific limitations were rejected under Kasashima: Table 2, Example 5 and Comparative Example 1, respectively (i.e. a specific embodiments).  In the current amendment received 11/30/20, applicant cancels these claims 13, 14, 17, and 18 and now adds these limitations to the independent claims 1 and 11; albeit with a narrower claimed range in order to overcome the specific embodiments in Kasashima: Table 2 (emphasis added).
claims 1 and 11:  a cover surface hardness – intermediate layer surface hardness = 1 to 8 Shore D
claims 14 and 18:  intermediate layer surface hardness – envelope layer surface hardness = 15 to 28 Shore D

	These amendments and corresponding arguments are not persuasive for the following reasons.  First, applicant does not have any criticality for the now narrower claimed range 1 to 8 obvious the claimed range under values disclosed in pars. [0072], [0076], and [0081] (emphasis added).  Third, assuming arguendo that it is not obvious to select values within a prior art range as used by the Examiner for the rejection, the prior art establishes that the cover, intermediate, and envelope layer (and core center and surface) hardnesses are well-known result effective variables that can be optimized based on resilience, durability, and distance (see Kasashima: pars. [0072] and [0081] and Watanabe: pars. [0064], [0065], [0087], [0096], [0114]).  As such, claiming the narrower range, as now amended, does not make the claims allowable.
Turning to applicant’s Remarks, received 11/30/20, page 10, applicant argues that the claimed values are different than the values recited in Kasashima, Table 2, Example 5 and Comparative Example 1.  The Examiner agrees.  However, MPEP 2123(II) specifically states that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure”.  As amended, the Examiner makes the rejection based on obviousness of a broader disclosure in Kasashima.  As such, the specific examples in Kasashima, Table 2 cannot be used to teach away from the broader disclosure which now makes the claimed range obvious.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
1/12/21	
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711